DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive.
The Applicant amended and argued that the prior art reference Choi et al. (U.S. Pub. No. 20190349881) fails to show certain features of Applicant’s invention (i.e. “receiving, from the base station, a paging message comprising an indication to perform positioning measurement while in the RRC_idle or RRC_inactive mode;… and sending a location report to the base station or location server while remaining in the RRC_idle or RRC_inactive mode.”). 

In response the Examiner respectfully disagrees with the Applicant’s arguments because of the following reasons:

First, the Applicant’s argument and/or statement is incorrect and/or inconsistent with the at least claimed limitation in question i.e. “Second, in Choi, the message received by UE for performing positioning measurements is LPP message, but the LPP message is received by UE in RRC connected mode, not in idle or inactive mode as the paging message of claim 1.”
The at least claimed limitation does not state and/or cannot be interpreted that the paging message is received by the UE in idle or inactive mode. Rather, the claimed limitation states or interprets that, the paging message comprising an indication (i.e. inform) the UE to perform positioning measurements while in the RRC_idle or RRC_inactive mode. (Emphasis Added). Therefore contrary to the Applicant’s arguments, the claimed limitation does not require the UE to be in an idle or inactive mode to receive the paging message. Furthermore, the claimed limitations does not specify and/or specifically states that the “paging message” is received “after” or “before” the UE transition to the RRC_idle or RRC_inactive mode.

Secondly, the claim does not uniquely and particularly define the term "paging message" so as to distinguish from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111. The term "paging message" is broadly claimed, therefore, is fairly characterized as the “LPP message” which includes the positioning configuration, wherein the decision to perform the requested measurements in either idle or connected mode is based on the predetermined set of criteria in the LPP messages (see pp0090, pp0118). (Emphasis Added).

Thirdly, the Applicant argued and/or stated that “Choi teaches away from "sending a location report to the base station or location server while remaining in the RRC idle or RRC inactive mode" as set forth in claim 1. On the contrary, Choi explicitly states that UE enters connected mode before sending location measurements, for example, Figure 10, paragraph [0119] and claim 10”.
see, pp. [0121]-[0153]). 

The Applicant is further kindly directed to Choi e.g. pp. [0140] and clm. 1, which discussed and/or stated that: 
“An apparatus of user equipment (UE), the apparatus comprising: processing circuitry arranged to: decode a request for location information Long Term Evolution (LTE) Positioning Protocol (LPP) message from a location server, the request for location information LPP message comprising a request for positioning measurements and a narrowband (NB) response time to provide the positioning measurements; decode a Radio Resource Control (RRC) connection release message from an evolved NodeB (eNB) after reception of the request for location information LPP message;  enter an idle state in response to reception of the RRC connection release message;  after entry into the idle state, perform measurements indicated by the request for location information LPP message;  and encode, for transmission to the location server within the NB response time to obtain the positioning measurements, at least one LPP Provide Location Information message containing the positioning measurements; and a memory configured to store the NB response time and the positioning measurements.” (Emphasis Added).
   Thus, contrary to the Applicant’s arguments, Choi’s invention as shown in the main independent claim above does not mention, suggest and/or absolutely require the UE to transition back to the connected mode prior to transmitting the positioning measurements as explicitly shown above. 
The Applicant’s arguments are based on the prior art’s discussion of optional and/or alternative step i.e. “When the NB-IoT UE 1002 has entered idle state, the NB-IoT UE 1002 may then perform the requested positioning measurements. Before the location measurements are to be sent to the E-SMLC 1008, the NB-IoT UE 1002 may instigate a NB-IoT UE-triggered service request or an RRC Connection Resume procedure to establish a signalling connection with the MME 1006 and enter RRC Connected Mode” (see pp. [0119] and clm. 10). (Emphasis Added).

 Therefore it is believed that Choi teaches the newly amended claimed limitations as discussed above and/or in the rejection below.

Claim Objections
Claims 1, 7, and 13, are objected to because of the following informalities:  The independent claims include acronyms (i.e. RRC) that was not clearly defined in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 12-15, and 18, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US Publication No. 20190349881).

As to claims 1 and 7, Choi teaches a method comprising: receiving, by a user equipment, positioning configuration information from a base station or location server while in an RRC_connected mode (fig. 10, RRC connection established, receive positioning configuration, pp0090); transitioning to an RRC_idle or RRC_inactive mode, while saving said positioning configuration information (fig.10, Connection released, UE is moved to idle mode, pp0118, and pp0121); receiving, from the base station, a paging message comprising an indication to perform positioning measurement while in the RRC_idle or RRC_inactive mode (fig. 10, RRC connection established, receive positioning configuration, pp0090, pp0118, Based on the positioning configuration, the NB-IoT UE 1002 can decide autonomously by applying the criteria in the messages from the E-SMLC 1008 to perform the requested measurements either in idle mode or connected mode, and pp0085); receiving a reference signal for positioning from the base station (fig. 10, pp0091, the measurement may depend on the NB-IoT Positioning Reference Signal (NPRS) subframe configuration received for the OTDOA reference cell and neighbor cells); performing positioning measurements, based at least in part on the positioning configuration information and the reference signal, while in the RRC_idle or RRC_inactive mode (fig. 10, pp0090, then the NB-IoT UE may decide to perform the measurements in idle mode, request for location information LPP message comprising a request for 
positioning measurements and a narrowband (NB) response time to provide the positioning measurements, and pp0091); and sending a location report to the base station or location server while remaining in the RRCidle or RRCinactive mode (fig. 10, pp0140, enter an idle state in response to reception of the RRC connection release message; after entry into the idle state, perform measurements indicated by the request for location information LPP message; and transmit, to the location server at expiry of or before the NB response time, at least one LPP Provide Location Information message containing the positioning measurements).  
As to claims 6 and 12, Choi teaches wherein said positioning configuration information comprises observed time difference of arrival (OTDOA) and reference signal (RS) for positioning configuration information (fig. 10, pp0091, pp0088, the location server may transmit via the eNB a OTDOA-RequestLocationInformation IE when OTDOA is to be used for position determination), and wherein said positioning measurements are reference signal time difference (RSTD) measurements (fig. 10, pp0091, the NB-IoT UE may decide to measure the RSTD in idle mode).  
As to claim 13, Choi teaches an apparatus comprising:  22NC315632-US-NP at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code being configured, with the at least one processor, to cause the apparatus to at least (fig. 2, #200, and pp0033): send positioning configuration information to a user equipment in an RRC_connected mode (fig. 10, RRC connection established, positioning configuration, pp0090); send the user equipment to RRC_idle or RRC_inactive mode by an RRC suspend procedure (fig.10, Connection released, UE is moved to idle mode, pp0118, and pp0121); send, to the user equipment in the RRC idle or RRC inactive mode, a paging message comprising an indication to perform positioning measurement (fig. 10, RRC connection established, receive positioning configuration, pp0090, pp0118, Based on the positioning configuration, the NB-IoT UE 1002 can decide autonomously by applying the criteria in the messages from the E-SMLC 1008 to perform the requested measurements either in idle mode or connected mode, and pp0085); send a reference signal for positioning to the user equipment (fig. 10, pp0091, the measurement may depend on the NB-IoT Positioning Reference Signal (NPRS) subframe configuration received for the OTDOA reference cell and neighbor cells); receive a location report from the user equipment in the RRC_idle or RRC_inactive mode (fig. 10, pp0140, enter an idle state in response to reception of the RRC connection release message; after entry into the idle state, perform measurements indicated by the request for location information LPP message; and transmit, to the location server at expiry of or before the NB response time, at least one LPP Provide Location Information message containing the positioning measurements); and forward the location report from the user equipment to a location server (fig. 1, fig. 10, pp0140, enter an idle state in response to reception of the RRC connection release message; after entry into the idle state, perform measurements indicated by the request for location information LPP message; and transmit, to the location server at expiry of or before the NB response time, at least one LPP Provide Location Information message containing the positioning measurements).  
As to claim 14, Choi teaches wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to (fig. 2, #200, and pp0033): receive a request from the location server for a position of the user equipment (fig. 10, RRC connection established, request location information, pp0090).  
As to claim 15, Choi teaches wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to (fig. 2, #200, and pp0033): after receiving the location report from the user equipment in the RRC_idle or RRC_inactive mode, send a message to a mobility management entity for forwarding to a location server that said location report is available (fig. 10, pp0140, enter an idle state in response to reception of the RRC connection release message; after entry into the idle state, perform measurements indicated by the request for location information LPP message; and transmit, to the location server at expiry of or before the NB response time, at least one LPP Provide Location Information message containing the positioning measurements); and receive a request from the location server for the location report (fig. 10, RRC connection established, request location information, pp0090).  
As to claim 18, Choi teaches wherein said positioning configuration information comprises observed time difference of arrival (OTDOA) and reference signal (RS) for positioning configuration information (fig. 10, pp0091, pp0088, the location server may transmit via the eNB a OTDOA-RequestLocationInformation IE when OTDOA is to be used for position determination).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 10, 16, and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Publication No. 20190349881) in view of Gunnarsson et al. (US Publication No. 20200053555).

As to claims 4 and 10, Choi teaches the limitations of the independent claims as discussed above. However fails to explicitly teach further comprising: receiving an identity (ID) from a predetermined set reserved for positioning; and including the ID with the location report sent to the base station.
 In an analogous field of endeavor, Gunnarsson teaches further comprising: receiving an identity (ID) from a predetermined set reserved for positioning (fig. 1, fig. 6, pp0090, LPP:ECID-RequestLocationlnformation message to configure the wireless communication device 330 with what measurements and location information are needed); and including the ID with the location report sent to the base station (fig. 1, fig. 6, pp0090, ECID-ProvideLocationlnformation message). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Choi with the teachings of Gunnarsson to achieve the goal of efficiently and reliably enhancing measurement period for positioning during the response time in idle mode in a wireless communication system (Gunnarsson, pp0042).
As to claim 16, Choi teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to: send an identity (ID) from a predetermined set reserved for positioning to the user equipment; and include the ID with the location report forwarded to the location server.  
In an analogous field of endeavor, Gunnarsson teaches wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to: send an identity (ID) from a predetermined set reserved for positioning to the user equipment (fig. 1, fig. 6, pp0090, LPP:ECID-RequestLocationlnformation message to configure the wireless communication device 330 with what measurements and location information are needed); and include the ID with the location report forwarded to the location server (fig. 1, fig. 6, pp0090, ECID-ProvideLocationlnformation message). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Choi with the teachings of Gunnarsson to achieve the goal of efficiently and reliably enhancing measurement period for positioning during the response time in idle mode in a wireless communication system (Gunnarsson, pp0042).
As to claim 17, Choi teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to: forward the ID to the location server to enable the location server to recognize that the location report is from a user equipment in an RRC_idle or RRC_inactive mode.  
In an analogous field of endeavor, Gunnarsson teaches wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to: forward the ID to the location server to enable the location server to recognize that the location report is from a user equipment in an RRC_idle or RRC_inactive mode (fig. 1, fig. 6, pp0090, ECID-ProvideLocationlnformation message, and pp0024). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Choi with the teachings of Gunnarsson to achieve the goal of efficiently and reliably enhancing measurement period for positioning during the response time in idle mode in a wireless communication system (Gunnarsson, pp0042).

Claim 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Publication No. 20190349881) in view of Jen (US Publication No. 20100323719).

As to claim 5 and 11, Choi teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the location report is sent using a data transmission scheme during idle or inactive mode during random access procedure.
In an analogous field of endeavor, Jen teaches wherein the location report is sent using a data transmission scheme during idle or inactive mode during random access procedure (fig. 1, pp0036, pp0038, UE may perform a random access procedure for transmitting a positioning measurement report to the network). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Choi with the teachings of Jen to achieve the goal of efficiently enhancing positioning measurement in a wireless communications system and reliably reporting positioning information in a timely manner to avoid delay (Jen, pp0010).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Publication No. 20190349881) in view of Jen (US Publication No. 20100323719) and further in view of Liu et al. (US Publication No. 20210045083).

As to claim 19, Choi in view of Jen teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the data transmission scheme is an early data transmission scheme or small data transmission scheme.
In an analogous field of endeavor, Liu teaches wherein the data transmission scheme is an early data transmission scheme or small data transmission scheme (fig. 13, pp0071, pp0072, the eNB 902 includes information that indicates early data transmission (EDT) to instruct the UE to initiate a random access procedure with EDT). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Choi and Jen with the teachings of Liu to achieve the goal of efficiently and reliably enhancing bandwidth utilization, thereby reducing system resource overhead and power consumption of the UE (Liu, pp0042).

Claim 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Publication No. 20190349881) in view of Gunnarsson et al. (US Publication No. 20200053555) and further in view of Shan et al. (US Publication No. 20170188270).

As to claim 20, Choi teaches the limitations of the independent claim as discussed above. However fails to explicitly teach further comprising: 5Application No. 16/703,051Docket No.: NC315632-US-NPreceive an identity (ID) from a predetermined set reserved for positioning; and in response to determining the apparatus has moved to another cell served by another base station, send the location report with the ID to the other base station.
In an analogous field of endeavor, Gunnarsson teaches further comprising: 5Application No. 16/703,051Docket No.: NC315632-US-NPreceive an identity (ID) from a predetermined set reserved for positioning (fig. 1, fig. 6, pp0090, LPP:ECID-RequestLocationlnformation message to configure the wireless communication device 330 with what measurements and location information are needed); and send the location report with the ID to the [a] base station (fig. 1, fig. 6, pp0090, ECID-ProvideLocationlnformation message). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Choi with the teachings of Gunnarsson to achieve the goal of efficiently and reliably enhancing measurement period for positioning during the response time in idle mode in a wireless communication system (Gunnarsson, pp0042). However, they failed to explicitly mention that in response to determining the apparatus has moved to another cell served by another base station, send the location report with the ID to the other base station.
In an analogous field of endeavor, Shan teaches in response to determining the apparatus has moved to another cell served by another base station, send the location report with the ID to the other base station (fig. 3, fig. 4, pp0067, after handover is complete, the source MME or the MSC Server can send a Subscriber Location Report carrying the identity of the MSC Server to a gateway mobile location center (GMLC) associated with the source or target side). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Choi and Gunnarsson with the teachings of Shan to achieve the goal of efficiently and reliably supporting location continuity in a wireless communication system (Shan, pp0067).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645